Citation Nr: 1227849	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for flat feet.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss in the right ear.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.

7.  Entitlement to service connection for an umbilical hernia.

8.  Entitlement to service connection for tendonitis.

9.  Entitlement to service connection for osteoarthritis.

10.  Entitlement to service connection for hearing loss in the left ear.

11.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type 2.

12.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right leg.

13.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left leg.

14.  Entitlement to an initial compensable evaluation for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.  
In May 2010, the Board of Veterans' Appeals (Board) granted service connection for posttraumatic stress disorder with depression and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) to obtain Social Security Administration (SSA) records, additional VA treatment reports, and examinations of the already service-connected issues on appeal.  

As SSA records, additional treatment reports, and VA examinations were obtained and added to the claims files, there has been substantial compliance with the May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

The issues of entitlement to service connection for a lung disorder, bilateral hearing loss, and hypertension are remanded to the RO.


FINDINGS OF FACT

1.  The original claim of service connection for a lung disorder was denied by the RO in December 1970.   

2.  The additional evidence received by VA subsequent to the December 1970 denial relates to an unsubstantiated fact and it raises a reasonable possibility of substantiating the claim of service connection for a lung disorder.  

3.  The original claim of service connection for a skin disorder, a foot disorder, and a hearing loss in the right ear was denied by the RO in an unappealed rating decision in June 1996.   

4.  The evidence received subsequent to the June 1996 denial of service connection does not relate to the unsubstantiated fact indicating that a skin disorder or a foot disorder was related to the Veteran's military service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating any of the claims for service connection for a skin disorder or a foot disorder.  

5.  The additional evidence received by VA subsequent to the June 1996 denial of service connection for hearing loss in the right ear is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a hearing loss in the right ear.  

6.  The Veteran does not have a left knee disorder due to an event or incident of his active service.

7.  The Veteran does not have an umbilical hernia due to an event or incident of his active service.

8.  The Veteran does not have tendonitis due to an event or incident of his active service.

9.  The Veteran does not have osteoarthritis due to an event or incident of his active service.

10.  The Veteran's service-connected diabetes mellitus requires oral medication and restricted diet, without regulation of activities.  

11.  The Veteran's service-connected right leg neuropathy involves only sensory loss and causes mild functional impairment.

12.  The Veteran's service-connected left leg neuropathy involves only sensory loss and causes mild functional impairment.

13.  Edema of the ankles and feet and systolic blood pressure readings of 177, 164, and 160 are of record.  

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the issue of entitlement service connection for a lung disorder is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a skin disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Evidence submitted to reopen the claim of entitlement to service connection for a foot disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  Evidence submitted to reopen the claim of entitlement to service connection for right ear hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A left knee disorder was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  An umbilical hernia was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Tendonitis was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  Osteoarthritis was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

9.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

10.  The criteria for the assignment of an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right leg have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8520 (2011).

11.  The criteria for the assignment of an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left leg have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913-8520 (2011).

12.  The criteria for the assignment of an initial evaluation of 30 percent, but no more, for diabetic nephropathy have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.119, 4.115b, Diagnostic Code 7502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's December 2003 letter advised the Veteran of the foregoing elements of the notice requirements for service connection; a July 2005 letter provided the notice requirement for increased ratings.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with relevant VA examinations in conjunction with the increased rating claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the law requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent. v. Nicholson, 20 Vet. App. 1 (2006)

The notification letters provided to the Veteran in December 2003 and July 2005 comply with the law.  In essence, the December 2003 letter informed the Veteran that his claims for a skin disorder and flat feet were originally denied because the evidence did not show that either disorder was incurred in or aggravated by service.  The July 2005 letter informed the Veteran that the claim for hearing loss in the right ear was originally denied because there was no evidence of treatment in service or evidence of hearing loss to a compensable degree within a year of discharge and that the claim for a lung disorder was denied because there was no evidence of a chronic disorder at discharge or within a year of discharge.  

Although no nexus opinion has been obtained on the service connection issues denied on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The evidence of record is negative for any evidence of a left knee disorder, an umbilical hernia, tendonitis, or osteoarthritis during service or for many years thereafter.  The Veteran has not contended that he received treatment during service or soon thereafter for any of these disorders.  The initial evidence of any of the disorders at issue was not until approximately 35 years after separation.  Consequently, the Veteran has not presented evidence indicating that there may be a nexus between a current condition and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  

I.  Claims to Reopen

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Lung Disorder 

The Veteran's initial claim seeking service connection for a lung disorder was denied by the RO in December 1970 and he did not file a timely notice of disagreement.  Accordingly, this decision is final.  38 U.S.C.A. § 7105.

At the time of the RO's December 1970 denial, the evidence of record consisted primarily of the Veteran's service medical records.  An inservice treatment report dated in September 1969 noted the Veteran's complaints of a nonproductive cough and some shortness of breath.  The impression was rule out chest pathology.  X-ray examination of the chest was found to be negative, and no follow-up treatment for this condition was indicated.  An inservice treatment report dated in February 1970, revealed treatment for a possible viral syndrome or cold.  The Veteran denied having a cough at that time.  Physical examination revealed the lungs and throat were clear.  His separation examination performed in July 1970, noted his lungs and chest were normal.  The report also noted that the Veteran felt his overall condition was excellent.  In order to determine if the Veteran had a current lung disorder, the Veteran was scheduled for a VA examination to determine if the Veteran had a current lung disorder.  The Veteran failed to appear for the schedule examination, and therefore the claim was denied on no current disorder.

Since the RO's December 1970 denial, the Veteran has submitted post service treatment reports showing treatment for a lung disorder.  

This evidence is new and material.  It is new because it was received by VA after December 1970 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has a chronic lung disorder due to service.  Therefore, new and material evidence has been submitted and the claim for service connection for a lung disorder is reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996) (holding that there must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim).  

Skin Disorder 

The Veteran's claim for service connection for a skin disorder was previously denied by the RO in a June 1996 rating decision.  Notice of this decision was sent to the Veteran that same month, and he did not file an appeal.  Accordingly, this decision is final.  38 U.S.C.A. § 7105. 

The RO's June 1996 decision denied service connection for a skin disorder indicating that there was no treatment for a skin disorder shown during service, and that his current skin disorders were not shown to be related to his active duty service, including his inservice exposure to herbicide agents, including Agent Orange. 

Evidence in the claims folder at the time of the June 1996 RO decision included the Veteran's service medical records, as well a VA examination for the skin, performed in May 1996.  The VA examination report noted a large hypopigmented lump in the Veteran's left cheek and multiple bumps in the hairy areas of his neck and chest.  The diagnosis was keloid formation and generalized folliculitis.  In addition, a VA general physical examination dated in May 1996, noted scattered blackheads, especially on the Veteran's back. It also noted that he had a history of a chemical burn across the left side of his back in the rib area and the inside of the left upper arm. 

In support of his claim to reopen, post service VA medical treatment records have been obtained.  While these treatment records may be new, they are not material to the issue herein, and they do not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.  38 C.F.R. § 3.156. 

A review of the new medical treatment records essentially revealed ongoing treatment for the Veteran's prior skin conditions.  A treatment report dated in June 2003, noted the Veteran's keloid formation of the left check.  A treatment report, dated in September 2003, noted that he had xerosis and scars secondary to his folliculitis.  A VA examination of the skin performed in November 2003, diagnosed of folliculitis scarring, with no current active inflammatory lesions. 

Nevertheless, none of this medical evidence suggests a link between a current skin disorder and the Veteran's military service, many years earlier.  None of the current skin disorders currently found are entitled to a presumption of service connection based upon inservice exposure to herbicide agents, including Agent Orange.  See 38 U.S.C.A. 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, this evidence is not material to the issue of service connection for skin disorder.  Moreover, these records do not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disorder.  38 C.F.R. § 3.156. 

The Veteran also has submitted statements and argument in support of his claim to reopen.  A review of these statements, however, fails to reveal any new contentions herein.  These statements are deemed to be cumulative and redundant of his prior allegations, and thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  It is not material evidence since it does not raise a reasonable possibility of substantiating the claim. 

The Board concludes that new and material evidence has not been submitted since the May 1996 RO decision.  Thus, the claim of entitlement to service connection for a skin disorder is not reopened.

Moreover, as new and material evidence to reopen this finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Flat Feet 

The Veteran's initial claim seeking service connection for foot problems, to include flat feet, was denied by the RO in a June 1996 rating decision.  Notice of this decision was sent to the Veteran that same month, and he did not file a timely notice of disagreement.  Thus, the June 1996 RO decision is final.  38 U.S.C.A. § 7105. 

The RO's June 1996 decision denied the Veteran's claim for foot problems indicating that this condition had not been shown during his active duty military service.  The decision noted that the Veteran's feet were reported as very flat, as shown by a VA examination report dated in June 1996. 

Since the RO's June 1996 decision, the Veteran has submitted and the RO has obtained numerous post service treatment reports showing treatment for flat feet.  A July 2003 treatment report diagnosed pes planus, with posterior tibial dysfunction.  Thereafter, the Veteran was supplied with orthotic inserts.  A treatment report dated in March 2004, noted that the Veteran stated that the inserts in his boots felt "great."  The report concluded with an assessment of bilateral pes planus, with posterior tibial tendonitis.  Subsequent records revealed ongoing treatment for pes planus. 

Although new, this evidence is not material in that it fails to indicate that the Veteran's bilateral foot disorder is related to his military service.  Evidence of the Veteran's flat feet was before the RO at the time of its June 1996 decision, and the evidence received since that time simply reflects that treatment for this condition is ongoing.  There is no objective evidence of record linking pes planus to Veteran's active duty service. 

The Board concludes that new and material evidence has not been submitted since the June 1996 unappealed RO decision.  Thus, entitlement to service connection for flat feet is not reopened, and the RO's June 1996 decision remains final. 

Hearing Loss 

The Veteran's initial claim for service connection for hearing loss was previously denied by the RO in a June 1996 rating decision.  Notice of this decision was sent to the Veteran that same month, and he did not file an appeal.  Accordingly, this decision is considered final.  38 U.S.C.A. § 7105. 

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the RO's June 1996 decision, no evidence of a current right ear hearing disability was of record.  The Veteran's service medical records, which were of record, revealed no complaints of, or treatment for hearing loss, and the Veteran's separation examination, performed in July 1970, noted that his hearing was 15/15, bilaterally, using whispered and spoken voice testing.  The Veteran failed to report for a scheduled VA audiological examination.

Since 1996, the RO has received additional post service medical treatment records, to include VA audiological consultation reports dated in May 2005 and June 2008.  The May 2005 report noted the Veteran's complaints of military noise exposure from artillery while in Vietnam.  Audiological testing of the right ear revealed puretone thresholds, in decibels, from the 500 to 4000 Hertz levels were all 20 and below.  Speech recognition scores in the right ear were 96 percent.  This evidence is not new and material as it does not demonstrate a right ear hearing disability for VA purposes.  Id.  

The June 2008 VA audiological consultation report includes the a speech recognition score of 88 percent in the right ear.  This finding represents a right ear hearing disability.  Id.  As this evidence relates to an unestablished fact, this evidence is new and material.  Therefore, new and material evidence has been submitted and the claim for entitlement to service connection for right ear hearing loss is reopened.  Shade, 24 Vet. App. at 116-18.

II.  Service Connection

The Veteran seeks service connection for a left knee disorder, an umbilical hernia, tendonitis, and osteoarthritis.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records do not contain any complaints or findings indicative of a left knee disorder, an umbilical hernia, tendonitis, or osteoarthritis, including on separation evaluation in July 1970.  

When examined by VA in May 1996, the clinical findings did not include a left knee disorder, an umbilical hernia, tendonitis, or osteoarthritis.  VA treatment reports for 2003 reveal findings of an umbilical hernia in July; the Veteran's medical history in August included osteoarthritis.  

The Veteran was hospitalized at a VA facility for psychiatric problems from December 2003 to March 2004.  The discharge diagnoses included osteoarthritis, status-post umbilical hernia repair, and pes planus with tibial tendonitis of the right leg.  Bilateral knee pain was diagnosed in VA treatment reports for November 2004.  Thereafter, the Veteran was hospitalized at a VA facility in December 2008 for ventral hernia repair.

The above evidence reveals that the initial post-service notation of any of the disabilities at issue is not until 2003, which is 33 years after discharge.  Such a passage of time is evidence that must be considered in a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

While the Veteran is competent to report his relevant symptoms, he is not competent to report that he has a chronic disability due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence in this case which links any of the Veteran's disorders to military service.   

The Veteran contends that he has a left knee disorder, an umbilical hernia, tendonitis, and osteoarthritis that are related to his military service.  Lay statements can, in certain circumstances, constitute competent nexus evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's statements are competent evidence in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins; the Veteran's statements are not competent to provide evidence to more complex medical questions, such as the etiology of such disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims of entitlement to service connection for a left knee disorder, an umbilical hernia, tendonitis, and osteoarthritis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Diabetes Mellitus

Service connection for diabetes mellitus was granted by rating decision in January 2004; a 20 percent rating was assigned effective May 30, 2003 under the provisions of Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  

A 10 percent rating is assigned for diabetes mellitus when it is manageable by restricted diet only.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities, avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1).  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The Veteran reported on VA evaluation in December 2005 that he had gained nearly 40 pounds over the previous two months, with a current weight of 305 pounds, and that his diabetes had been more difficult to manage in spite of his having been fairly strict with his diet.  He reported episodes of hypoglycemia, which were not severe enough to require medical attention.  He had never been on insulin.  Leg and ankle problems restricted his activities.  A recent laboratory data indicated considerable fluctuation of blood sugar.  The pertinent diagnoses were diabetes mellitus, non-insulin dependent; diabetic neuropathy; and diabetic nephropathy, by history.  

The Veteran was evaluated by VA in October 2010, which included review of the claims files and examination.  A history of ketoacidosis or hypoglycemic reactions requiring hospitalizations was not found.  The Veteran was on a restricted diet and was taking oral hypoglycemic medications.  He weighed 291 pounds.  The diagnosis was diabetes mellitus, Type II, poorly controlled, with no effect on function and daily activities.  

To warrant an evaluation in excess of 20 percent for diabetes mellitus, there would need to be evidence showing that the condition requires insulin, a restricted diet and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  

The evidence on file indicates that the Veteran is taking oral hypoglycemic medications and is on a restricted diet.  There is no evidence of restriction of activities due to diabetes mellitus.  In fact, it was noted on evaluation in October 2010 that there was no effect on function and daily activities due to the Veteran's service-connected diabetes mellitus.  Consequently, an evaluation in excess of 20 percent is not warranted during the appeal period under the applicable schedular criteria, meaning that staged ratings greater than those currently assigned are not warranted for service-connected diabetes mellitus.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Peripheral Neuropathy

A January 2004 rating decision granted service connection for peripheral neuropathy and assigned a 10 percent rating, effective May 30, 2003 under the provisions of Diagnostic Codes 7913-8520.  38 C.F.R. § 4.119, Note (1).  The Veteran timely appealed.  An October 2004 rating decision granted separate 10 percent ratings for peripheral neuropathy of each lower extremity from May 30, 2003.

Diagnostic Code 8520, provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or, very rarely, lost, is rated 80 percent disabling.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id. 

When evaluated by VA in December 2005, it was noted that the Veteran had Type II diabetes mellitus with sensory neuropathy.  He complained of significant problems with numbness of both feet, without ulceration.  The Veteran had an abnormal gait due to bilateral pes planus.  The extremities demonstrated approximately 2+ pitting edema.  Reflexes were hypoactive.  Sensation with a fine filament was present in both legs, and vibratory sense was preserved.  Diabetic neuropathy was diagnosed.

On VA neurological evaluation in October 2010, the Veteran complained of a history of pain and numbness in the lower extremities, helped by rest.  He noted flare ups approximately 10 times a month, with severe pain, weakness, fatigue, and functional loss.  He denied paresthesias, dysesthesias, or other sensory abnormalities.  He stated that this disability effected his daily activities by limited his ability to be active.  On physical evaluation, the Veteran was able to ambulate without assistance or difficulty.  There was no impairment of motor or fine motor control; there was sensory impairment, characterized as neuralgia and neuritis.  There was no muscle wasting or atrophy.  Motion of the lower extremities was normal.  An electromyogram of the lower extremities showed electrodiagnostic evidence of a moderate generalized axonal sensorimotor polyneuropathy with ongoing axonal loss.  The diagnosis was diabetic bilateral lower extremity peripheral neuropathy, sensory, with a mild effect on function and daily activities.

To warrant a schedular rating in excess of 10 percent, evidence of moderate incomplete paralysis, neuralgia, or neuritis is necessary.  In this case, the Veteran's neuropathy is sensory but not motor, which means that it should be rated as mild or, at most, moderate.  Because motion of the lower extremities was normal in October 2010 and the Veteran's peripheral neuropathy had only a mild effect on function and daily activities, the Board finds that ratings in excess of those currently assigned are not warranted for service-connected peripheral neuropathy of the lower extremities at any time during the appeal period.  See Fenderson, 12 Vet. App. at 126.  

Diabetic Nephropathy

An October 2008 rating decision granted service connection for diabetic nephropathy and assigned a noncompensable rating effective July 23, 2008 under the provisions of Diagnostic Code 7502.  38 C.F.R. § 4.115b.  The Veteran timely appealed.

Under Diagnostic Code 7502, chronic nephritis is rated as renal dysfunction.  
Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

It was reported on VA genitourinary evaluation in February 2009 that the Veteran weighed 326 pounds.  His blood pressure was 141/81.  He denied lethargy or weakness.  He did not have a urinary flow problem.  His kidney condition did not have an effect on occupation or daily activities.  Minimal bilateral edema in the ankles and feet was reported.  Urinalysis was positive for a trace of protein; fasting sugar was 151 mg/dL.  BUN and creatinine were normal.  The Veteran complained of poor erections.  The diagnoses were proteinuria of early nephropathy, without significant renal impairment or insufficiency; and erectile dysfunction.

The Veteran complained on VA genitourinary evaluation in October 2010 of lethargy at times, weakness, and anorexia.  He urinated approximately eight times during the day and five times at night.  He denied recurrent urinary tract infections, dysuria, or incontinence.  He weighed 291 pounds.  Blood pressure readings were 177/96, 164/96, and 160/97.  There was no evidence of lower extremity edema.  Laboratory tests showed elevated glucose of 154 mg/dL, elevated hemoglobin of 6.8 percent, and low red blood cells of 4.56 M/ul.  The diagnoses were diabetic nephropathy, which had a mild effect on function and daily activities; and erectile dysfunction, which had no effect on function and daily activities.

A 30 percent rating, but no more, is warranted during the appeal period as the Veteran had bilateral edema of the ankles and feet when examined in February 2009 and he had systolic blood pressure readings of 160 or higher when evaluated in October 2010.  Such findings are consistent with the assignment of a 30 percent rating under Diagnostic Code 7502.  A rating in excess of 30 percent is not warranted as the evidence does not show constant albuminuria, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101, which would mean diastolic readings of at least 120.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The disability pictures for his service-connected diabetes mellitus, peripheral neuropathy, and nephropathy were not so unusual or exceptional in nature as to render the current ratings inadequate throughout the time period on appeal.  The Veteran's service-connected diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's service-connected diabetes mellitus requires oral medication and restricted diet, without regulation of activities.  The Veteran's peripheral neuropathy, as a complication of his diabetes mellitus, is evaluated pursuant to 38 C.F.R. § 4.124a.  On examination in October 2010, the Veteran's service-connected neuropathy involved only sensory loss and caused mild functional impairment.  The Veteran's service-connected nephropathy, as a complication of his diabetes mellitus, evaluated pursuant to 38 C.F.R. § 4.115b, resulted in edema of the ankles and feet and systolic blood pressure readings of 177, 164, and 160.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings for these service-connected disorders.  Ratings in excess thereof are provided for certain manifestations of each of the service-connected disabilities, but the medical evidence of record does not demonstrate that these manifestations are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

After review of the evidence of record, there is no evidence of record that would warrant a higher rating for the Veteran's service-connected diabetes mellitus, peripheral neuropathy, or the assigned rating herein for nephropathy at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the manifestations of these service-connected disorders, the evidence shows no distinct period of time since service connection became effective during which these disorders varied to such an extent that higher evaluations would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim of ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a lung disorder, the claim is reopened.  

As new and material evidence has not been received, service connection for a skin disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for flat feet is not reopened; the appeal is denied.

New and material evidence having been submitted to reopen the claim of service connection for hearing loss in the right ear, the claim is reopened.  

Service connection for a left knee disorder is denied.

Service connection for an umbilical hernia is denied.

Service connection for tendonitis is denied.

Service connection for osteoarthritis is denied.

An initial evaluation in excess of 20 percent for diabetes mellitus, type II is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right leg is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left leg is denied.

An initial 30 percent evaluation for diabetic nephropathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a lung disorder and for hearing loss in the right ear.  Although there is recent evidence of lung disability and defective hearing in the right ear, there is no nexus opinion on whether the Veteran's lung disability is due to service.  With respect to post-service bilateral hearing loss, the April 2011 nexus opinion concluded that the Veteran did not have hearing impairment at service separation and on evaluation in May 2005.  However, speech recognition ability in the left ear in May 2005 was 92 percent, which is considered impairment for VA purposes.  38 C.F.R. § 3.385.  Similarly, speech recognition ability in June 2008 was 88 percent in the right ear and 80 percent in the left ear.  Consequently, the April 2011 audiology opinion is inadequate, and a new opinion is needed prior to final Board adjudication.

The diagnoses on VA diabetes evaluation in October 2010, which included a review of the claims files, included hypertension, poorly controlled.  The Veteran said that he had had hypertension since service.  It was noted that because the Veteran's hypertension was diagnosed prior to his diabetes mellitus, it was "not at least as likely as not" that the hypertension was caused or the result of diabetes mellitus.  However, an opinion of whether the Veteran's service-connected diabetes mellitus, type II, or complications therefrom, aggravated the Veteran's hypertension.

Therefore, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for a lung disorder, bilateral hearing loss, and hypertension.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether his current lung disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed lung disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed lung disorder is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA audiological examination to determine whether he has a current hearing impairment and, if so, whether any degree of hearing impairment is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of the Veteran's bilateral hearing loss, currently or previously shown, is related to his period of military service, or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine whether any hypertension found is aggravated by a service-connected disorder, to include diabetes mellitus, type II, and nephropathy.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hypertension, currently or previously, is aggravated by a service-connected disorder, to include diabetes mellitus and nephropathy.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  Following completion of all indicated development, the RO must readjudicate the reopened claims of service connection for a lung disorder and a hearing loss in the right ear and must readjudicate the claims of service connection for hearing loss in the left ear and hypertension, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  The Veteran and his attorney will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


